Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 10/21/2021.  In the Amendment, Applicant amended claims 1, 4-7, 9-10, 12-17 and 19.  Claims 3, 11 and 18 are cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws object to the specification and withdraws 35 U.S.C § 101 rejections to claims 1-19 and further withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-19.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-2, 4-10, 12-17 and 19 (renumbered 1-16) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 07/21/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Haldenby et al. (US PGPUB 2017/0046698, hereinafter Haldenby) in view of Rollins et al. (US PGPUB 2017/0193619, hereinafter Rollins). 

 	The closest prior arts are Haldenby et al. (US PGPUB 2017/0046698, hereinafter Haldenby) in view of Rollins et al. (US PGPUB 2017/0193619, hereinafter Rollins) are generally directed to various aspect of an apparatus, method, and non-transitory computer-readable storage medium for generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets and accessing data corresponding to blockchain ledger and further synchronize records to other nodes that base on rules/policy that authority to transfer. Also teaches verify correspondence between hashed blocks of the private ledger and public ledgers.
 	However, none of Haldenby and Rollins teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9 and 10. For examples, it failed to teach “a block verification part configured to select reference information that is partial information in the ledger based on the predetermined rule and determines whether or not the hash value for the reference information included in the block has been generated based on the reference information, in order to verify that the block has been correctly generated; a consensus formation part configured to form a consensus with other blockchain management apparatuses in order to write the block to the ledger, if the block verification part verifies that the block has been correctly generated; and a ledger storage part configured to store the block for which the consensus has been formed, wherein the predetermined rule is a rule that, with some or all the information in the ledger as input, calculates one or a plurality of identifiers that identify partial information in the ledger, and extracts one 
 	This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 10 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 10. 
	The dependent claims depending upon claims 1, 9 and 10 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163